Exhibit 10.19

 

SECOND AMENDMENT TO LOAN AGREEMENT

AND WAIVER NO. 2

   

                        THIS SECOND AMENDMENT TO LOAN AGREEMENT AND WAIVER
NO. 2 (this "Amendment") dated as of August 13, 2003, is made between THE
EXPLORATION COMPANY OF DELAWARE, INC., a Delaware corporation ("Borrower"), and
HIBERNIA NATIONAL BANK, a national banking association ("Lender") who agree as
follows:

   

RECITALS

 

                    A.         The Borrower and the Lender entered into that
certain Loan Agreement dated as of March 4, 2002, as amended by a First
Amendment to Loan Agreement dated as of December 13, 2002 (as amended, the "Loan
Agreement"). Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings indicated in the Loan Agreement.

 

                    B.         The Borrower and the Lender desire to amend the
Loan Agreement in connection with the Borrower's contemplated issuance of
certain redeemable preferred stock, and otherwise to provide with respect to the
Loan.

 

                    C.      Further, the Borrower has requested a one-time
waiver of a financial covenant requirement for the period ending June 30, 2003.
The Lender is willing to accept the Borrower's request on the terms and
conditions set forth below.

 

AGREEMENT



                    NOW, THEREFORE, in consideration of the terms and conditions
contained
herein, and the loans and extensions of credit heretofore, now or hereafter made
to the Borrower
by the Lender, the parties hereto hereby agree as follows:

 

ARTICLE 1.

AMENDMENTS

 

                    1.1        The Borrower and the Lender hereby amend Section
1.2 of the Loan Agreement by adding definitions of the terms "Preferred Series
B" and "Preferred Series B Documents", inserted within Section 1.2 in the proper
alphabetical place, such definitions to read in their entirety as follows:

   

"Preferred Series B" shall mean the Borrower's Redeemable Preferred Stock Series
B, par value $0.01 per share.

         

"Preferred Series B Documents" shall mean the Certificate of
Designation of Redeemable Preferred Stock, Series B, of the
Borrower, the Subscription Agreement dated as of August 1, 2003,

 

 

 

- 2 -

         

among the Borrower, Kayne Anderson Energy Fund II, L.P. and Gryphon Master Fund,
L.P., as amended by letter agreement dated August 5, 2003, and the Rights
Agreement among the Borrower, Kayne Anderson Energy Fund II, L.P. and Gryphon
Master Fund, L.P.

   

                    1.2        The Borrower and the Lender hereby amend Section
5.11 of the Loan Agreement by adding a new Subsection 5.11(g), to read in its
entirety as follows:

   

(g)        

The Borrower shall promptly notify the Lender of the occurrence of any event
which constitutes a default under the Preferred Series B Documents, and shall
promptly provide the Lender with a copy of any default notice or waiver
(retroactive or prospective) under or amendment of any of the Preferred Series B
Documents.

       

                    1.3        The Borrower and the Lender hereby amend
Subsection 5.15(a) of the
Loan Agreement, requiring a minimum current ratio, changing the requirement from
not less
than 1.25 to 1.00 to be instead not less than 1.00 to 1.00.

 

                    1.4        The Borrower and the Lender hereby amend Section
6.1 of the Loan Agreement by adding a new Subsection 6.1(h), to read in its
entirety as follows:

   

(h)        

16,000 issued shares of the Preferred Series B, with an original issue price of
$1,000.00 per share, for a total original principal amount of $16,000,000.00.
The Borrower shall not issue additional shares of the Preferred Series B, and
shall not amend any of the Preferred Series B Documents or enter into any other
new agreement pertaining thereto, in each case without the Lender's prior
written consent. The Borrower shall not make any cash or other payment or
transfer of property on account of the Preferred Series B except as expressly
permitted under Section 6.10 hereof.

         

                    1.5        The Borrower and the Lender hereby amend and
restate Subsection 6.3(h) of the Loan Agreement to read in its entirety as
follows:

   

(h)        

Acquisitions of the common stock of the Borrower up to
and not to exceed, in any one fiscal year period, twenty

 

 

- 3 -

     

(20%) percent of the Borrower's net worth at the prior
fiscal year end. Acquisitions or redemptions of any
preferred stock of the Borrower are not permitted
without the prior written consent of the Lender except
as specified in Section 6.10 hereof.

         

                    1.6        The Borrower and the Lender hereby amend and
restate Section 6.10 of
the Loan Agreement, to read in its entirety as follows:


   

Section 6.10 Dividends or Redemption of Shares. The Borrower will not (i) pay or
declare any dividend on any class of its stock (other than stock dividends),
(ii) make any other distribution or other shareholder expenditure on account of
any class of its stock, nor set aside any funds for such purpose, nor (iii)
otherwise make or agree to pay for or make, directly or indirectly, any other
distribution with respect to any shares of any class of its stock, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares or any option,
warrants or other right to acquire any such shares, except that (w) if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, and no Loan Excess shall then
exist, the Borrower may declare, and agree to declare and pay, dividends
(interest expense) in cash to the holders of the Preferred Series B at the times
and in the amounts specified in and required by the Preferred Series B Documents
(without considering any amendments made thereto without the Lender's consent),
and the Borrower may make and pay such cash dividends so declared within thirty
(30) days of such declaration, (x) in addition to dividends (interest expense)
permitted under clause (w) above, dividends may be declared and paid limited in
an amount not to exceed fifty (50%) percent of the Borrower's prior year's
fiscal year end net income on an annual basis, (y) the Borrower may make, and
agree to make, acquisitions of its common stock as permitted by Subsection
6.3(h), and (z) if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing,
and no Loan Excess shall then exist, the Borrower may redeem shares of Preferred
Series B solely from the net proceeds of

 

 

- 4 -

   

the issuance of traditional equity by the Borrower (i.e., common or preferred
shares with the legal and economic features and substance of equity and not
debt). Except as permitted by foregoing clause (z), any redemptions or
acquisitions by the Borrower of any shares of the Preferred Series B or any
other preferred stock are permitted only after obtaining the Lender's prior
written consent.

 




                    1.7        The Borrower and the Lender hereby amend Section
8.1 of the Loan Agreement by adding new Subsection 8.1(m), to read in its
entirety as follows:

   

(m)

Preferred Stock

. The Borrower defaults in the payment of any amounts due under or in the
observance or performance of any of the covenants or agreements contained in any
of the Preferred Series B Documents, and any grace period applicable to such
default has elapsed; or any shares of Preferred Series B shall for any reason
become subject to mandatory redemption by the Borrower before the sixth
anniversary of the date on which the first shares of Preferred Series B shares
are issued; or any judgment for redemption of any shares of Preferred Series B
is rendered by any court or other governmental body; or if any event or
condition occurs that results in any shares of the Preferred Series B becoming
redeemable (other than at the option of the Borrower) or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder of
any shares of any Preferred Series B to cause any shares of the Preferred Series
B to be redeemable or to require the redemption thereof by the Borrower (in each
case after giving effect to any applicable cure periods).          

                    1.8        The Borrower and the Lender hereby confirm and
agree that the Preferred Series B shall be counted and included within funded
debt for purposes of the financial covenant in Subsection 5.15(b), and the
dividends payable under the Preferred Series B shall be counted and included
within interest expense for purposes of the financial covenant in Subsection
5.15(c) and for purposes of the definition of EBITDAX.

 

 

- 5 -

 

ARTICLE 2.
WAIVER

 

                    2.1        The Borrower has advised the Lender that
notwithstanding the provisions of Subsection 5.15(a) of the Loan Agreement,
requiring a minimum current ratio for the fiscal quarter ended June 30, 2003, in
fact the Borrower's financial condition failed to meet that requirement. At the
Borrower's request, the Lender hereby grants a one-time waiver of the minimum
current ratio covenant in Subsection 5.15(a) for the fiscal quarter ended June
30, 2003. This waiver shall not constitute an amendment of the Loan Agreement,
nor be a precedent for any subsequent requested waiver of this or any other
covenant or other provision of the Loan Agreement. Without limiting the
preceding sentence, the Borrower specifically acknowledges that the financial
covenant requirements in Section 5.15 of the Loan Agreement (as amended by this
Amendment) for the fiscal quarter to end September 30, 2003 (and thereafter) are
not waived by the Lender.

     

ARTICLE 3.
ACKNOWLEDGMENT OF COLLATERAL

 

                    3.1        The Borrower hereby specifically reaffirms all of
the Collateral
Documents.

 

ARTICLE 4.
CONDITIONS PRECEDENT

 

                    4.1        The provisions of Article 1 of this Agreement
(including without limitation paragraph 1.3 amending the minimum current ratio
financial covenant effective for the fiscal quarter ending September 30, 2003)
further shall become effective also if and when, and only when, the Borrower
shall have issued 16,000 shares of the Preferred Series B and received gross
proceeds thereof in an amount not less than sixteen million ($16,000,000.00)
dollars.

 

 

- 6 -

 

ARTICLE 5.
MISCELLANEOUS

 

                    5.1        The Borrower represents and warrants to the
Lender (which representations and warranties will survive the execution of this
Amendment) that (i) the Preferred Series B (when issued) shall be included and
represented as debt in accordance with generally accepted accounting principles
on the financial statements of the Borrower, and (ii) the Borrower's payment and
other obligations under the Preferred Series B Documents are not and will not be
secured by any Collateral.

 

                    5.2        The Borrower represents and warrants to the
Lender (which representations and warranties will survive the execution of this
Amendment) that (i) all representations and warranties contained in the Loan
Agreement and the Collateral Documents are true and correct on and as of the
date hereof as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct on and
as of such earlier date, (ii) no event has occurred and is continuing as of the
date hereof which constitutes a Default or Event of Default (taking into account
the waiver granted in Article 2 above), (iii) there has not occurred any
material adverse change in the Collateral or other assets, liabilities,
financial condition, business operations, affairs or circumstances of the
Borrower or any other facts, circumstances or conditions (financial or
otherwise) upon which the Lender has relied or utilized in making its decision
to enter into this Amendment, and (iv) there is no defense, offset,
compensation, counterclaim or reconventional demand with respect to amounts due
under, or performance of, the terms of the Note. To the extent any such defense,
offset, compensation, counterclaim or reconventional demand or other causes of
action by the Borrower against the Lender might exist, whether known or unknown,
such items are hereby waived by the Borrower.

 

                    5.3        Subject to the specific amendment set forth in
Article 1 and the specific waiver set forth in Article 2 of this Amendment and
the other provisions contained in this Amendment, all terms and provisions of
the Loan Agreement and of the Note are hereby ratified and confirmed, and shall
be and remain in full force and effect, enforceable in accordance with their
terms.

 

                    5.4        The Borrower agrees to pay on demand all
reasonable expenses of Lender in connection with the preparation, reproduction,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder (including the reasonable fees and expenses of counsel
for Lender). In addition, the Borrower shall pay any and all stamp or other
taxes, recordation fees and other fees payable in connection with the execution,
delivery, filing or recording of this Amendment and the other instruments and
documents to be delivered hereunder and agrees to hold the Lender harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission in paying such taxes or fees.

 

 

- 7 -

 

                    5.5        THIS AMENDMENT IS A CONTRACT MADE UNDER AND SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE UNITED STATES OF
AMERICA AND THE STATE OF LOUISIANA.

 

                    5.6        The Borrower and the Lender agree that this
Amendment may be executed in multiple separate counterparts, and each party's
signature may appear on a separate counterpart, but all such counterparts taken
together shall constitute one and the same instrument. The parties specifically
confirm their intent to be bound by delivery of such signed counterparts by
telecopier.

 

                    IN WITNESS WHEREOF, the parties hereto have caused this
instrument to be duly executed as of the date first above written.

     

BORROWER

:  

THE EXPLORATION COMPANY OF DELAWARE, INC.

               

By:         /s/ James E. Sigmon

   

Name:    James E. Sigmon

   

Title:      President

           

LENDER

:  

HIBERNIA NATIONAL BANK

                     

By:          /s/ Nancy G. Moragas

   

   Name:    Nancy G. Moragas

   

   Title:     Vice President